DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The Examiner notes that, regarding claim 1, the amendment is understood to encompass, among other embodiments, both where the flow of the recited oxidizer occurs simultaneously with the flowing of the recited gaseous precursor, and where the distinct step of flowing the recited oxidizer occurs sequentially after the flowing of the recited gaseous precursor, but must be concurrent with the flow of gaseous precursor.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 5 and 10 – 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 10, the claims have been amended to require that the oxidizer is flowing in the deposition chamber with the gaseous precursor provided from an organometallic precursor. The method as a whole however is an atomic layer deposition method. In an atomic layer deposition context, the limitations of the claims occur in an overall process where reactants for forming a film are alternatively supplied to a deposition chamber, as opposed to co-flowing together. Applicant submitted in their reply filed on January 7, 2022 that support for the amendment was derived from paragraph [0025] (as represented in the PG-Publication of the instant application, otherwise page 8 lines 1 – 13 of the specification as originally disclosed) and Examples 2Mo – rather, in the example, oxygen is supplied alongside hydrogen gas. While Example 1 does have a recitation of precursor flowing with oxidizer at the same time for at least a portion of time, the flowing is with the presence of a reducing co-reactant such as hydrogen. See Fig. 2, page 12 lines 1 – 15, page 12 line 20 – page 13 line 5. Furthermore, there is no apparent recitations to indicate that the amendment is inherent or implicitly supported by the originally filed disclosure; the claims therefore introduce New Matter.  Accordingly, there is no reasonable conveyance to one of ordinary skill in the art that the inventor or joint inventor has possession of the claimed invention at the time the application was filed.
Regarding claim 1, the claim comprises the same amendment but in a broader claim that encompasses the method recited in claim 10. Claim 1 therefore also encompasses within its scope the concept of co-flowing the gaseous precursor without a reducing co-reactant in a pulse, introducing New Matter. Accordingly, there is no reasonable conveyance to one of ordinary skill in the art that the inventor or joint inventor has possession of the claimed invention at the time the application was filed.
Dependent claims are rejected due to the deficiencies of their parent claims.

Claims 8 and 10 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 8, the claim recites that “the method produces a deposited metal layer having a thickness …” As written, the limitation is unclear whether the limitation is one of the method as a whole or if it is a further limitation to a step within the method.  The term “deposited metal layer” is introduced in the “exposing…” step and is an intermediate layer required for the formation of the “metal film”. The scope of the method as a whole is directed toward forming a metal film. The limitations of instant claim 8 creates a confusion of what the method as a whole forms. Furthermore, there is no antecedent basis for the term “producing” – while “producing” may refer to “forming” , the two are not necessarily synonyms. If the limitation is meant to reference the thickness of the formed metal film, the Examiner suggests that the claim be amended to recite , among other sufficient amendments, “wherein the method forms a metal film having a thickness that does not exceed 50 angstroms”; “wherein the formed metal film has a thickness not exceeding 50 angstroms” or the like. 
Regarding claim 10, as explained above, the method as a whole however is an atomic layer deposition method. In an atomic layer deposition context, the limitations of the claims occur in an overall process where reactants for forming a film are alternatively supplied to a deposition chamber, as opposed to co-flowing together. The method recites that the oxidizer is flowing into the deposition chamber with the gaseous precursor and the step of exposing the deposited metal layer to the oxidizer forms the metal film. In the context of the preamble, the metal film is formed by atomic layer deposition, which requires the application of one reactant in alternation with another, as 

Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al. US 20090291549 (hereafter “Yamasaki”) in view of Marsh US 6,284,655 B1 (hereafter “Marsh”).
Regarding claims 1 – 4, Yamasaki is directed to a method of making metal films, e.g. tungsten films, onto a semiconductor substrate (Abstract; [0015]). Yamasaki discloses that the metal film may be made by a chemical vapor deposition (CVD) 6 [meeting claim 4] into a processing chamber (Abstract; [0004], [0018], [0047], [0057]). The source material reacts in the processing chamber to form a metal film, e.g. a ruthenium, tungsten metal film or molybdenum metal film onto a substrate ([0015], [0018], [0119], [0140]). Afterwards, the substrate may be subjected to an atmosphere containing H2 and H2O/O2[oxidizer] in order to remove remnant carbon/decarbonize from the earlier formation step [meeting claims 2 – 3] ([0009], [0012] – [0014]). The decarbonization process can be a radical oxidation process performed at processing temperatures between about 250 to 450°C ([0013], [0071] – [0072], [0077], [0091] – [0096]) or a UV process performed at a processing temperature of about 250 to 600°C ([0014], [0100] – [0103]).
Yamasaki does not expressly teach that the temperature of the substrate is below 400°C during the step of exposing the substrate to the gaseous precursor. Yamasaki also does not expressly teach flowing an oxidizer into the deposition chamber with the gaseous precursor.
With regards to the flowing of an oxidizer into the deposition chamber with the gaseous precursor:
With regards to the temperature of the substrate:
However, Yamasaki discloses that during film formation, the substrate is heated to a temperature that is preferably between 350°C and 650°C, overlapping with the claimed range of substrate temperatures ([0056] – [0057]).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of 
With regards to the flowing of an oxidizer into the deposition chamber with the gaseous precursor:
Marsh is directed to methods for forming substantially carbon- and oxygen-free conductive layers, wherein the layer contains a metal and/or a metalloid material by a chemical vapor deposition method in an oxidizing atmosphere (Abstract, col 6 lines 5 – 40).  The conductive film can be made from precursors containing e.g. tungsten and organic portions such as carbonyl groups (col 10 lines 10 – 31, with definition of an organic portion found at col 9 lines 15 – 60, particularly lines 45 – 50). Marsh discloses a method comprising: providing a precursor and a catalyst into a CVD chamber under vacuum in the presence of an oxidation gas [simultaneous presence of oxidizer and precursor], wherein the reaction chamber is maintained at e.g. 200° to 500°C (col 7 lines 5 – 36) and wherein the oxidation gas flows into the CVD chamber (col 8 lines 60 – 65). The concentration of oxidant, e.g. oxygen, in the oxidizing atmosphere may be varied to determine the remainder of residual carbon and/or oxygen (Col 8 lines 40 – 50). Marsh discloses that the oxidizer and catalyst together with the precursor surprisingly leads to a conductive layer that is free of carbon and/or oxygen (col 8 lines 30 – 45; col 14 lines 20 – 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yamasaki by including both an oxidizer [meeting the required limitations of oxidizer flowing with .

Claims 10 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki, Kim and Hendriks et al. US 2008/0317972 A1 (hereafter “Hendriks”).
Regarding claims 10 – 11, In addition to the facts discussed above in the rejection of claim 1 over Yamasaki in view of Marsh, Yamasaki discloses that during decarbonizing a reducing gas is present while exposing the metal-based film to an oxidizing agent so as to selectively oxidize carbon present in the metal film into a Cox species that is removed from the processing system (Abstract; [0010], [0038] – [0039], [0069]).
Yamasaki does not expressly teach the recited steps of flowing the gaseous precursor and flowing oxidizer in a manner consistent with atomic layer deposition or with oxidizer is flowed with gaseous precursor. Yamasaki furthermore does not expressly teach that the temperature of the substrate is below 400°C during the step of exposing the substrate to the gaseous precursor.
With regards to the temperature of the substrate being below 400°C during the step of exposing the substrate to the gaseous precursor:
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.
With regards to the step of flowing the oxidizer into the deposition chamber using a pulsed flow:
In analogous art, Kim is directed to depositing ruthenium-containing films using precursors such as Ru3(CO)12 and other related carbonyl-liganded precursors (Abstract; [0005], [0020]). Kim discloses that ruthenium films deposited with such precursors contain carbon and that their method is one to remove the carbon from the ruthenium film ([0007]), the method comprising: using a suitable CVD deposition chamber, depositing a first ruthenium-containing layer onto a substrate (Fig. 1; [0018] –[0019]); subsequently exposing the deposited ruthenium-containing layer to an oxygen-containing gas to remove at least some of the carbon present in the ruthenium-containing layer for a certain amount of time [pulse] in the same CVD deposition chamber or a different chamber ([0023] – [0024]); subsequently annealing the ruthenium-containing film in a hydrogen-containing gas for a certain amount of time in the same CVD deposition chamber or a different chamber to remove any oxygen present on the ruthenium-containing film ([0027] – [0028]); and then repeating the previous steps in the same order until a desired film thickness is achieved ([0029]). The 
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yamasaki by delivering the oxidant described in Ashigaki in the same chamber used for depositing the metal-containing film, and to deliver the oxygen in a pulsed manner because Kim suggests that such a modification allows for more tailored control of the characteristics of the deposited film and deposition process, such as the adhesion, resistivity, amount of carbon and/or oxygen present and the deposition rate of the metal film.
Hendriks is directed to the deposition of films using both atomic layer deposition (ALD) and pulsed CVD (Abstract). Hendriks discloses that, similar to the manner of the method practiced in Kim, ALD is a process wherein reactant pulses are alternating and sequentially introduced into a reaction chamber in a number of cycles to produce films ([0003]). The reactant pulses provide reactants to a substrate in a self-limiting manner ([0010], [0021]). ALD allows for very fine control of the film composition ([0003]), in contrast to the higher deposition rates that can be offered by a pulsed CVD method and chemistry ([0009]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Yamasaki in view of Kim to operate as an atomic layer deposition because Hendriks teaches that in an ALD mode, finer control of the resultant film composition is achieved.
.


Allowable Subject Matter
Claims 7 and 9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach and does not reasonably suggest a deposition method for forming a metal film on a substrate, wherein the method is a pulsed chemical vapor deposition method comprising [emphasis added]:
continuously flowing a gaseous precursor produced from an organometallic precursor and a reducing gas co-reactant into a deposition chamber,
exposing the substrate to the gaseous precursor and the reducing gas co-reactant,the substrate having a temperature that is below 400 degrees Celsius, to form a deposited metal layer thereon, the organometallic precursor comprising a metal and one or more carbon-containing ligands, wherein the metal is molybdenum or tungsten,
flowing an oxidizer into the deposition chamber by a pulsed flow wherein the oxidizer is present in the deposition chamber with the continuously flowing gaseous precursor, and
exposing the deposited metal layer to the oxidizer, forming the metal film.



Response to Arguments
Applicant’s arguments, filed January 7, 2022, with respect to the rejection(s) of claim(s) 1 – 4 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Marsh.

Applicant's arguments filed on January 7, 2022 have been fully considered but they are not fully persuasive with respect to claims 10 – 14.

Applicant’s principal arguments are: 
a.) Independent claim 10 has been amended to recite "flowing an oxidizer into the deposition chamber with the gaseous precursor."  Yamasaki does not teach or suggest the use of oxidizer with the gaseous precursor. This defect is not remedied by Kim or Hendriks which are cited for other teachings.
 
	In response to the applicant's arguments, please consider the following comments.
a.)  In view of the indefiniteness of claims 10 – 14 as detailed above, in at least one interpretation of the claim, the limitation is met as explained above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717